November 5, 2010 FOR IMMEDIATE RELEASE Contact:Laura Ulbrandt(212) 460-1900 LEUCADIA NATIONAL CORPORATION ANNOUNCES NINE MONTH 2010 RESULTS Leucadia National Corporation (LUK – NYSE) today announced its operating results for the nine month period ended September 30, 2010.Net income attributable to Leucadia National Corporation common shareholders for the nine month periods ended September 30, 2010 and 2009 was $244,090,000 ($1.00 per diluted common share) and $641,215,000 ($2.61 per diluted common share), respectively. For more information on the Company’s results of operations for 2010, please see the Company’s Form 10-Q for the nine months ended September 30, 2010, which was filed with the Securities and Exchange Commission today. SUMMARY FOR LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES (In thousands, except per share amounts) (Unaudited) For the Three Month For the Nine Month Period Ended September 30, Period Ended September 30, Revenues and other income $ Net securities gains (losses) $ ) $ $ $ ) Income (loss) from continuing operations before income taxes and income related to associated companies $ ) $ ) $ $ ) Income taxes Income (loss) from continuing operations before income related to associated companies ) ) ) Income related to associated companies, net of taxes Income from continuing operations Income from discontinued operations, including gain on disposal, net of taxes Net income Net (income) loss attributable to the noncontrolling interest ) ) Net income attributable to Leucadia National Corporation common shareholders $ Basic earnings per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ Income from discontinued operations, including gain on disposal Net income $ Number of shares in calculation Diluted earnings per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ Income from discontinued operations, including gain on disposal Net income $ Number of shares in calculation
